Citation Nr: 0711193	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-10 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 31, 2003, 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a TDIU and assigned an 
effective date of July 31, 2003.  

In December 2005, the RO issued a statement of the case (SOC) 
on the issue of entitlement to an earlier effective date for 
the grant of a 40 percent evaluation for diabetes mellitus.  
There is no indication that the veteran submitted a 
substantive appeal in response to the SOC and the issue has 
not been certified to the Board.  Because an appeal has not 
been perfected, the Board will not take jurisdiction over 
this issue.  38 C.F.R. § 20.200 (2006).


FINDING OF FACT

1.  The veteran's claim for TDIU was received on March 6, 
2003.

2.  The veteran was shown to be unemployable as a result of 
service-connected disabilities on February 20, 2003.  

3.  The veteran's service connected disabilities were ratable 
as 40 percent for diabetes mellitus, with a combined 
disability evaluation ratable at 70 percent.



CONCLUSION OF LAW

The criteria for an effective date of February 20, 2003, for 
the grant of a TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.400, 4.16 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional VCAA notice is not generally required where, as in 
this case, the underlying claim has been granted and the 
appeal involves the downstream issue of the proper effective 
date.  Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).

Nonetheless, a February 2006 VCAA letter informed the veteran 
of the information and evidence necessary to substantiate the 
claim.  The VCAA letter also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The letter notified the veteran of the need to submit any 
pertinent medical or service medical records in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim.  He was not provided with VCAA notice regarding a 
rating.  Assuming VCAA notice is required in this case, he is 
not prejudiced by the absence of notice as to a rating, 
because no ratings are at issue, and the absence of such 
notice is generally not prejudicial to a claimant.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

There has also been compliance with the assistance 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  No other 
relevant records have been identified.  The veteran has been 
provided with necessary examinations.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Legal Criteria

The award of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23(2007); Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991). The assignment of 
effective dates for increased evaluations is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  
38 U.S.C.A. § 5110(a),(b) (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

(o)(2) Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.
38 C.F.R. § 3.400(o)(2006).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicate an intent to apply for one or more benefits under 
the laws administered by the Department, and identify the 
benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157(b)(2), provides that the date on which 
evidence is received from a private physician or layman is 
the date which will be used for effective date purposes.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
consideration of the complete medical history.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

With respect to pro se pleadings, VA must give a sympathetic 
reading to the veteran's filings by determining all potential 
claims raised by the evidence, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370 (2004); 
Moody v. Principi, 360 F.3d 1306 (2004).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

Service connection is in effect for diabetes mellitus, 
evaluated as 20 percent disabling from July 19, 2001 to July 
30, 2003 and 40 percent disabling effective July 31, 2002; 
post-traumatic stress disorder, evaluated as 30 percent 
disabling, effective April 12, 2002; tinnitus, evaluated as 
10 percent disabling, effective April 12, 2002; coronary 
artery disease, evaluated as 10 percent disabling; effective 
July 31, 2003; keratosis of the plantar surface both feet, 
evaluated as noncompensable from January 1 to July 30, 2003 
and 10 percent disabling, effective July 31, 2003; peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling, effective July 31, 2003; peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling, effective July 31, 2003; bilateral hearing 
loss, evaluated as noncompensable, effective April 12, 2002; 
diabetic retinopathy with immature cataract, evaluated as 
noncompensable, effective January 28, 2003; and impotence 
associated with diabetes, evaluated as noncompensable 
effective July 31, 2003.

The veteran's combined evaluation was 20 percent from July 
19, 2001 to April 11, 2002; 50 percent from April 12, 2002 to 
July 30, 2003; and 80 percent, effective July 31, 2003.  He 
was also granted special monthly compensation on account of 
the loss of use of a creative organ, effective July 31, 2003.

At an August 2002 VA PTSD examination, the veteran was 
diagnosed as having chronic PTSD, with a GAF score of 58.  It 
was noted that he had driven himself to the examination.  He 
reported that he had diabetes, but no symptoms were recorded.  
He said that he was a machinist, but was currently off the 
job due to a shoulder injury.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995). 

At the time of a March 2003 VA examination, the veteran 
reported that he was unemployed.  He stated that he used to 
change tires at Sears and noted that he had not worked in a 
number of years.  He indicated that this was as a result of a 
stroke he had.  The veteran was noted to have right-sided 
hemiparesis and had limited use of his right hand.  He walked 
with a rather noticeable gait problem.  He was able to 
ambulate on his own.  The veteran was noted to have severe 
social and occupational impairment and given his multiple 
problems was unemployable.  Axis I diagnoses of major 
depression secondary to cerebrovascular accident and chronic 
PTSD were rendered.  The examiner assigned a GAF score of 45-
50.

In a report received on February 20, 2003, K. Trinidad, D.O., 
the veteran's private physician, indicated that his DM 
required insulin, a restricted diet, and regulation of 
activities.  

Ratings of DM are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

In January 2002, the veteran claimed entitlement to service 
connection for foot and vision disabilities secondary to DM.

On February 25, 2003, the RO received the veteran's claim for 
increased ratings for diabetes and its residuals.  
Accompanying the claim, was a report of an examination 
conducted by Dr. Kenneth Trinidad in January 2003.  Dr. 
Trinidad noted that the veteran had visual and neurologic 
complications from DM, and was restricted in walking and 
standing, and that he was restricted from night driving.

In a report dated February 20, 2003, and received on March 6, 
2003, Dr. Trinidad reported that the veteran had multiple 
medical conditions.  He noted that the veteran had a work 
related injury that occurred in May 2002.  He injured his 
right shoulder while working.  In September 2002, the veteran 
underwent a decompressive acromioplasty for impingement 
syndrome and debridement of a rotator cuff tear.  The veteran 
complained of constant pain in his right shoulder, which 
worsened with movement and weather change.  He had restricted 
movement and crepitance in the shoulder with movement and 
weakness of the right shoulder.  His shoulder pain would wake 
him from his sleep.  

Dr. Trinidad also reported that the veteran had had a history 
of DM since 1976 and was currently insulin dependent.  He had 
a history of complications of DM with diabetic retinopathy 
and early cataract formation, in addition to diabetic 
neuropathy affecting both lower extremities.  The veteran 
complained of constant burning type dysesthesias in his feet 
and cramping in his feet.  He had decreased visual acuity in 
addition to dry eye symptoms.  He was not able to drive his 
car at night because of visual problems.  

The veteran was also noted to have a history of depression 
and was on antidepressant medications.  The veteran 
complained of persistent depression and was irritable and had 
difficulty interacting with friends and family, including 
difficulty concentrating and difficulty sleeping.  

The veteran was also noted to have recurrent sinus infections 
to the point that they were almost continuous.  It was 
further indicated that the veteran had sustained a fracture 
to his left leg in 1978, which was work related, and he 
currently had pain in the left knee distally to the left leg.  
A history of a work-related injury to the lumbar spine was 
also reported, which occurred in 2001.  The veteran stated 
that he had constant pain and spasms in the lumbar spine, 
into his right hip, which worsened with bending, stooping, 
and lifting.  His symptoms worsened when driving more than 
one hour.  

Dr. Trinidad stated that the veteran's medical history was 
significant for hypertension and DM.  He noted that the 
veteran had a GED and had no vocational training.  The 
veteran did have two years of college.  He had not worked 
since May 2002, with the exception of one to two weeks, when 
he attempted to work but could not do so.  His jobs had 
included a warehouseman and machinist.  

Dr. Trinidad was of the opinion that the veteran had multiple 
medical conditions which resulted in significant total body 
impairment.  He had an injury to the right shoulder requiring 
surgical intervention from which he had less than optimal 
outcome.  He continued to have stiffness, restricted 
movement, and weakness and pain in the right shoulder.  He 
also had a history of 26 years of DM with resultant diabetic 
neuropathy and retinopathy.  He was further noted to have a 
history of ongoing depression requiring ongoing treatment, in 
addition to a history of recurrent sinus infections and 
impairment to the upper respiratory tract.  A history of 
lumbar strain and left leg surgical intervention was also 
noted.  

Dr. Trinidad stated that the combination of these injuries 
were such that they resulted in the veteran having great 
difficulty in reentering the active work force.  He noted 
that the veteran's right shoulder and back condition was such 
that he was not able to perform anything but light duty.  He 
stated that the conditions affecting his feet and legs were 
such that he was not able to stand or walk for prolonged 
periods of time and his need for ongoing sedating medications 
was such that it impaired his cognitive abilities.  He 
indicated that it was his opinion that the veteran, in all 
probability, could not be employed in this region of the 
country for at least 12 months and in all probability 
indefinitely.  

He concluded that the combination of these conditions 
combined with his age, education, training, and experience 
were such that that he could not be employed.  

At the time of an April 2003 examination, the veteran 
reported having numbness in both feet and urinary frequency.  
The veteran was diagnosed as having upper keratosis of the 
plantar surface of both feet due to diabetes.  

Along with a statement in support of claim received on July 
31, 2003, the veteran submitted a photocopy of the report 
previously submitted by Dr. Trinidad where he had reported 
that the veteran's DM required a restricted diet, insulin, 
and regulation of activities.  

In a June 2003 report, prepared in conjunction with the 
veteran's worker's compensation claim, the veteran was noted 
to have injured his shoulder when lifting heavy materials at 
work.  The examiner stated that the veteran presently had 
persistent pain, limited mobility, crepitation, and motor 
weakness of the right shoulder.  He was also noted to have 
developed adhesive capsulitis.  The examiner indicated that 
the veteran had a total upper extremity impairment of 50 
percent as a result of the on the job injury.  He further 
observed that the veteran had service-connected disabilities 
of bilateral peripheral neuropathy, bilateral retinopathy, a 
cardiac condition, and tinnitus as well as PTSD, all of which 
were not related to the injury sustained during the course of 
the veteran's employment.  

In April 2004, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
itching, oozing, and ulcer formation on the plantar surfaces 
of both feet.  He also noted having flare-ups every 60 days 
which lasted 30 to 45 days.  He could hardly walk.  The 
veteran further reported having tingling and numbness in his 
hands and feet as a result of his diabetes.  He noted having 
to urinate five or six times per night.  His DM was 
controlled with diet, glyburide, insulin, and Glucophage.  
His diabetes was also noted to have affected his eyes.  

Diagnoses of DM; and keratosis of the plantar surfaces of the 
feet and hands, impotence, heart disease, and neuropathy, all 
secondary to DM, were rendered. 

In August 2004, the veteran's TDIU application was received.  
In an August 2004 rating determination, the RO granted a TDIU 
and assigned an effective date of July 31, 2003.  

In his March 2005 substantive appeal, the veteran indicated 
that he had submitted evidence from Dr. Trinidad showing 
unemployability as far back as February 20, 2003.  

In March 2006, copies of awards and treatment records were 
received from the Social Security Administration (SSA).  The 
SSA award reveals that the veteran was found to be disabled 
as of May 23, 2002.  The primary diagnosis was disorders of 
the muscle, ligament and fascia.  The secondary diagnosis 
listed was DM.  

In response to a VA request for employment information in 
connection with a claim for disability benefits, the 
veteran's employer, Braden Garco Gearmatics, indicated that 
the veteran retired on February 17, 2003.  It was noted that 
he had lost 7 months of work in the 12 months preceding the 
last date of employment, and that the veteran had been placed 
on light duty for the last five months of his employment.  

Analysis

The Board is prohibited from assigning a TDIU on an 
extraschedular basis in the first instance.  Prior to July 
31, 2003, the veteran was not in receipt of ratings that met 
the percentage requirements of 38 C.F.R. § 4.16(a). 

The provisions of 38 C.F.R. § 4.16(a), however, require 
consideration of whether the service connected disabilities 
were ratable at levels that would have met the percentage 
requirements.

Dr. Trinidad's report of February 20, 2003, showed that the 
veteran had insulin dependent diabetes, and that he had 
restriction of activities.  These findings met the criteria 
for a 40 percent evaluation under Diagnostic Code 7913.

Under Diagnostic Code 7913 he would have been entitled to 
separate compensable evaluations for the reported neuropathy 
of the lower extremities.  The reports of painful ambulation 
would have been ratable at least 10 percent for each side 
under 38 C.F.R. § 4.124, Diagnostic Code 8520.

Combining the 40 percent evaluation for DM with the 10 
percent ratings for neuropathy and the other ratings then in 
effect, the veteran's disabilities were ratable at a level 
that met the percentage requirements of 38 C.F.R. § 4.16(a) 
as of February 20, 2003.  38 C.F.R. § 4.25 (2006).

In his February 2003 report, Dr. Trinidad concluded that the 
veteran was unemployable but considered non-service connected 
disabilities and the veteran's age.  He also reported, 
however, that there was significant disability from the 
service connected DM, psychiatric disability, and 
disabilities of the feet and legs that would have made it 
difficult for the veteran to maintain his previous 
employment.  These conclusions were confirmed by subsequent 
examinations, and were recognized by the RO when it awarded 
TDIU.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that February 20, 2003 is date it was first shown that 
service connected disabilities caused unemployability.  Dr. 
Trinidad's report was received in conjunction with the 
veteran's claim for increase, and satisfied the Roberson 
requirements for an informal claim for TDIU.

Under 38 C.F.R. § 3.157, the claim is deemed to have been 
received on March 6, 2003.  Because February 20, 2003 is 
within one year of the informal claim for TDIU, that benefit 
can be granted as of that date.

The evidence prior to February 20, 2003 showed that the 
veteran had not been employed since May 2002.  All of the 
evidence, however, is to the effect that he stopped his 
employment due to the on-the-job shoulder injury.  The 
evidence for the period between May 2002 and February 20, 
2003, reported treatment mainly for the shoulder disability, 
and relatively few findings referable to the service 
connected disabilities.  Accordingly, the evidence is against 
the grant of TDIU prior to February 20, 2003.


ORDER

An effective date of February 20, 2003, for the grant of TDIU 
is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


